DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claim 1, the claim currently recites the steps of “identifying that a near field communication controller of the electronic device is in an initial or idle state; detecting that the electronic device is put on a wireless power transmitter outside the electronic device;” and “in response to detecting, from outside of the wireless power transmitter, that the


First,  in these new method steps, it is not made explicit exactly what is doing the steps of “identifying” and “detecting” now recited in claim 1.  This is a problem because this claim is for a method, where every other step in the method is being carried out by a clearly labelled and defined structure (a near-field communication antenna, a wireless charging controller and a wireless power receiving antenna are all examples of the structures explicitly relied upon to carry out the other steps of claim 1); and so  in order to know the metes and bounds of this claim, a person of ordinary skill in the art would need the steps of “identifying” and “detecting” also tied to a structure because the structure is inescapably tied into the method.  Unfortunately, it does not appear that the specification lends any guidance, which will be addressed in the 112a rejection below.    
 Second, in regards to the newly added step of “in response to detecting, from outside of the wireless power transmitter, that the electronic device is being put on the wireless power transmitter for wireless charging while the near field communication controller is in the initial or idle state…”, this language is not indefinite on its face, but fails overcome the indefiniteness of the steps preceding it .  The claim begins “in response to detecting”, signifying that the following step is in response to the detection step immediately previous. However, again, there is a lack of context of exactly which part in claim 1 is doing the detection.  In this case, the limitation of “from outside the wireless power transmitter” does not add enough context to overcome this 
Claims 2-4 depend from claim 1 and therefore inherit the 112b deficiency of claim 1.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
new subject matter not supported by the disclosure.
Claims 2-4 depend from claim 1 and therefore inherit the 112a deficiency of claim 1.

In regards to independent claim 5, the claim now recites “a near field communication controller configured to:
identify that the near field communication controller of the electronic device is in an
initial or idle state, detect that the electronic device is put on a wireless power transmitter outside
the electronic device:
in response to detecting, from outside of the wireless power transmitter, that the electronic device is being put on the wireless power transmitter for wireless charging while the near field communication controller is in the initial or idle state, transmit through the near field communication antenna…” (emphasis on newly added claim language).  There is not enough support in the specification for this new claim language; nowhere in the specification is 
Claims 6-9 depend from claim 5 and therefore inherit its deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walley et al. (U.S. Patent Pub. No. 2011/0127951) in view of Kudo (US. Patent Pub. No. 2012/0242161).

In regards to claim 5, Walley discloses an electronic device comprising:

a wireless power receiving antenna (See Fig. 5 and 7, wireless power receiving coil and capacitor form an antenna connected at 168);
a near field communication controller configured to identify that the near field communication controller of the electronic device is in an initial or idle state, detect that the electronic device is put on a wireless power transmitter outside the electronic device (See Fig. 11 and 0093-94 “FIG. 11 is an example state diagram of a processing module of a wirelessly powered device 12-14, 58 that includes six states 286: idle 284, charge set up 288, charge 290, trickle charge 292, WP operated--power management 294, and battery operated--power management 296. The device starts in the idle state 284 and awaits to detect the WP TX unit, WP operation enablement, or battery operation enablement. Note that the device may concurrently be in one of the charge states 286 and the WP operated--power management state 294.” – so the device processor identifies that the device is in an idle state and then detects the presence of the WP TX unit, which maps to being placed on a wireless power transmitter):
in response to detecting, from outside of the wireless power transmitter, that the electronic device is being put on the wireless power transmitter for wireless charging while the near field communication controller is in the initial or idle state (See 0094 “When the device detects the WP TX unit (e.g., via RFID communication, via control channel communication, via sensing a magnetic field, etc.), the device transitions from the idle state 284 to the charge set up state 288.”) transmit, through the near field communication antenna, identification information to a wireless power transmitter for an authentication process of the electronic device in an out-of-band communication scheme, based on connecting the near field communication controller to the near field communication antenna if the electronic device is put on the wireless power 
and receive, through the near field communication antenna, an authentication response corresponding to the identification information from the wireless power transmitter (See Fig. 12, step 304; in establishing control and channel communication with the transmitter, implicitly it is disclosed that in order to do so some communication and response from the transmitter is necessary);
and a wireless charging controller configured to receive, through the wireless power receiving antenna, wireless power from the wireless power transmitter, perform charging a battery of the electronic device by using the received power based on connecting the wireless charging controller to the wireless power receiving antenna (See Fig 5, battery charger 104 maps to a charging controller which charges battery 106 from the wireless power receiving coil, and that charging is done by the connection to the coil),
wherein a wireless power transmission control, between the electronic device and the wireless power transmitter, is performed by using different frequency bands as a first frequency band for the wireless power receiving antenna and a second frequency band for the near field communication antenna (See Para 0050 and 0127 showing the bands for wireless power transmission, 5-50 Mhz and the bands for communications, 2400 MHz are different).
Walley does not explicitly disclose disconnecting the near field communication controller from the near field communication antenna.

Walley and Kudo are analogous art in the field of wireless charging devices.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the system of Walley disconnect the near field communication antenna from the near field communication controller after authentication to allow for separate communications and wireless power transmission as disclosed by Kudo (See 0033, Kudo discloses that the embodiment in 2B is different from 2A in that power reception and radio communication are done simultaneously, through frequency division, and so 2A allows for separate power reception and communication).

In regards to claim 6, Walley further discloses that the near field communication controller is further configured to transmit, through the near field communication antenna, a charging completion signal to the wireless transmitter in the out-of-band communication scheme, based on connecting the near field communication controller to the near field communication antenna in response to determining that the wireless charging is complete (See Figs 11 and 14, 

In regards to claim 7, Walley does not explicitly disclose that the wireless charging antenna and the near field communication antenna are provided on an inner side of a housing which covers the electronic device.
Kudo discloses a wireless charging device with a wireless charging antenna and a near field communication antenna are provided on an inner side of a housing which covers the electronic device (See Kudo, Fig. 10, coil 61 which serves as both the wireless charging antenna and the near field communication antenna, is within a housing of the apparatus, shown by the dotted line).
Walley and Kudo are analogous art in the field of wirelessly charged devices.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the antennas of Walley within a housing like in Kudo for the purpose of protecting them from environmental damage.
In regards to claim 8, Walley further disclose that the wireless charging antenna is electrically connected to the wireless charging controller through a plurality of connection terminals (See Fig. 5, battery charger 104 is connected to the wireless charging coil at both ends of the power lines, mapping to terminals).

.

Response to Arguments
Applicant's arguments filed 03/30/2020 have been fully considered but they are not persuasive.
In regards to claim 1, the newly amended subject matter appears to contains both new matter and indefinite subject matter as addressed above.  
In regards to claim 5, it does appear in Fig. 11, and paragraphs 93-94, that Walley discloses that the device identifies itself as being in an idle state, then detects the presence of a transmitter, and then in response to that detection, beings setting up the control channel, which maps to the newly claimed limitations of claim 5.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578.  The examiner can normally be reached on M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla  can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MND
06/19/2021
/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859         

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
July 21, 2021